MEMORANDUM DECISION
                                                                        FILED
Pursuant to Ind. Appellate Rule 65(D),                             Nov 07 2016, 9:26 am
this Memorandum Decision shall not be
                                                                        CLERK
regarded as precedent or cited before any                           Indiana Supreme Court
                                                                       Court of Appeals
court except for the purpose of establishing                             and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT J.C.                             ATTORNEYS FOR APPELLEE
Ruth Johnson                                             Gregory F. Zoeller
Marion County Public Defender Agency                     Attorney General of Indiana
Appellate Division
                                                         Robert J. Henke
Indianapolis, Indiana                                    David E. Corey
Danielle L. Gregory                                      Deputy Attorneys General
Indianapolis, Indiana                                    Indianapolis, Indiana
ATTORNEYS FOR APPELLANT S.P.
Ruth Johnson
Marion County Public Defender Agency
Appellate Division
Indianapolis, Indiana
Jill M. Acklin
McGrath, LLC
Carmel, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA




Court of Appeals of Indiana | Memorandum Decision 49A05-1602-JC-208 | November 7, 2016      Page 1 of 20
      In the Matter of D.C., C.C., and                         November 7, 2016
      I.S., Children in Need of                                Court of Appeals Case No.
      Services,                                                49A05-1602-JC-208
      S.P., Mother, and J.C., Father,                          Appeal from the
                                                               Marion Superior Court
      Appellants-Respondents,
                                                               The Honorable
              v.                                               Marilyn A. Moores, Judge
                                                               The Honorable
                                                               Rosanne Ang, Magistrate
      Indiana Department of Child
      Services,                                                Trial Court Cause Nos.
                                                               49D09-1508-JC-2507
      Appellee-Petitioner,                                     49D09-1508-JC-2508
                                                               49D09-1508-JC-2509
      and
      Child Advocates, Inc.,
      Co-Appellee (Guardian ad Litem).



      Kirsch, Judge.


[1]   S.P. (“Mother”) and J.C. (“Father”) appeal from the juvenile court’s order

      adjudicating the children, D.C., C.C., and I.S. (collectively, “the Children”), to

      be children in need of services (“CHINS”). Father raises two issues for our

      review, and Mother raises one issue, which we restate and consolidate as

      follows:

              I. Whether the juvenile court’s CHINS adjudication order was
              clearly erroneous because the findings were not supported by the
              evidence and the conclusions were not supported by the findings;
              and


              II. Whether D.C. and C.C. were improperly detained by the
              juvenile court.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1602-JC-208 | November 7, 2016   Page 2 of 20
[2]   We affirm.


                                   Facts and Procedural History
[3]   Mother and Father are the parents of two children, D.C., born on October 21,

      2000, and C.C., born on October 24, 2004. Mother is also the parent of I.S.,

      born on February 13, 2008; however, the father of I.S. is T.S. Paternity was

      established as to all of the Children, but neither Father nor T.S. paid Mother

      financial support for their respective Children before the CHINS case was

      initiated. Mother had physical custody of the Children, and they lived in

      Marion County.


[4]   On August 16, 2015, the Indiana Department of Child Services (“DCS”)

      received a report that I.S. was hospitalized at Riley Hospital for Children in

      Indianapolis (“Riley Hospital”) and had been intubated and that Mother had

      engaged in fights with hospital staff and family members and had been asked to

      leave the hospital. DCS family case manager (“FCM”) Olyvia Hoff (“FCM

      Hoff”), an assessment worker for the fatality and near-fatality team,1 went to

      Riley Hospital to investigate the report.


[5]   About two weeks prior to I.S. being hospitalized, Mother had traveled to

      Kentucky and stayed with T.S. for about six days. During the assessment,

      Mother told FCM Hoff that I.S. began to get sick while she was in Kentucky,




      1
       FCM Hoff testified at the CHINS hearing that near fatalities are situations involving children who are
      “intubated or in the ICU.” Tr. at 45-46.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1602-JC-208 | November 7, 2016           Page 3 of 20
      but Mother believed it was just because she was not home. Tr. at 50. Mother

      testified that, when she went to Kentucky, she left the Children in the care of

      her mother (“Grandmother”) and her sister (“Aunt”); however, Mother did not

      mention Aunt to FCM Hoff and only said that Grandmother took care of the

      Children. Id. at 27, 53. Mother told FCM Hoff that Grandmother “is a

      paranoid schizophrenic and also had multiple health issues.” Id. at 53. Mother

      also stated that Grandmother sometimes “is unable to even care for herself.”

      Id. DCS believed that Mother’s decision to leave the Children with

      Grandmother was a concern due to the fact that Mother was aware of

      Grandmother’s health conditions and that Grandmother could not care for

      herself at times. Id. at 96-97.


[6]   Mother stated to FCM Hoff that when she returned to Indiana from Kentucky,

      I.S. went to school Monday and Tuesday of that week, but was sent home by

      the school nurse on Wednesday “for feeling ill.” Id. at 50. I.S. stayed home the

      rest of Wednesday and Thursday, but returned to school on Friday “feeling

      fine.” Id. at 50-51. He did not begin to feel ill again until Sunday night, and his

      condition “got extremely worse after Monday”; when Mother attempted to

      move I.S., “he would start just screaming in pain.” Id. at 51. Mother told

      FCM Hoff that she was “unsure of why [I.S.] was sick or what happened.” Id.

      On August 11, 2015, which was Tuesday, Mother took I.S. to Community East

      Hospital, where he was admitted and then transferred to Riley Hospital on

      August 12. I.S. underwent surgery, but Mother said she was not told “what the

      surgery was for” and that “they needed to open him up immediately and find

      Court of Appeals of Indiana | Memorandum Decision 49A05-1602-JC-208 | November 7, 2016   Page 4 of 20
      out what was going on with him.” Id. at 10. Mother stayed with I.S. at Riley

      Hospital for about five or six days and observed a tube in his mouth or nose,

      and during that period of time, I.S. was not conscious. I.S. had to undergo at

      least one other surgery while hospitalized. The medical personnel at Riley

      Hospital determined that I.S.’s injuries were “non-accidental.” Id. at 110.

      Mother acknowledged that I.S. was in her care and custody for the ten days

      prior to his admission to Riley Hospital, but did not observe any accidents and

      was not aware of any severe blows to his abdomen that occurred in that period

      of time. Id. at 25, 33-34, 58. Although Mother was “told there would be

      training” for taking care of I.S. after his discharge from Riley Hospital, she did

      not inquire about any training. Id. at 123.


[7]   While I.S. was at Riley Hospital, Mother was involved in an altercation with a

      nurse. Mother told the nurse that she no longer wanted the nurse to work on

      I.S. because the nurse “removed the catheter wrong.” Id. at 36. Mother told

      FCM Hoff that the nurse tried to remove the catheter, which woke I.S. from his

      sedation, and he started screaming. Id. at 51. Mother denied threatening the

      nurse, but merely asked for her not to be on I.S.’s care. Id. Mother was also

      involved in an altercation with members of T.S.’s family. Mother informed

      FCM Hoff that one of the relatives yelled at Mother and threatened her in front

      of the Children, so Mother “threatened her back and pushed her away.” Id. at

      51-52. After these altercations, Riley Hospital asked Mother to leave for

      twenty-four hours, but she did not return for four days because “they called

      DCS on [her].” Id. at 38.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1602-JC-208 | November 7, 2016   Page 5 of 20
[8]    I.S. was hospitalized from August 11 until September 18, 2015. At the time of

       his discharge, I.S. was placed with his paternal aunt. Prior to his discharge

       from Riley Hospital, I.S. was interviewed by a forensic interviewer. During the

       interview, only the forensic interviewer was present with I.S., but FCM Hoff

       was able to observe through a window. At one point in the interview, FCM

       Hoff observed I.S. “lay his head down on the table,” and based on this

       observation, she was concerned that I.S. did not feel safe in Mother’s care. Id.

       at 62-63.


[9]    DCS was concerned with placing the Children with Mother based on Mother’s

       lack of supervision, lack of knowledge about how I.S. was injured, anger issues,

       and decision to leave the Children with Grandmother, who had physical and

       mental health issues. Mother had also admitted marijuana use, and T.S. was

       not a good placement option because he worked out of state regularly. DCS

       had some concerns about Father, but not about placing D.C. and C.C. in his

       care. Father tested positive for marijuana during the assessment phase and

       again on the date of the fact-finding hearing, and DCS pursued random drug

       screens to address these concerns.


[10]   On August 20, 2015, DCS filed a petition alleging the Children to be CHINS.

       At the initial and detention hearing, the juvenile court ordered the removal of

       the Children from Mother’s care and placed D.C. and C.C. with Father, while

       I.S. was ordered to have continued placement at Riley Hospital with

       authorization for release to relative care or foster care upon his release. The

       juvenile court ordered detention of the Children for their protection, and a

       Court of Appeals of Indiana | Memorandum Decision 49A05-1602-JC-208 | November 7, 2016   Page 6 of 20
       guardian ad litem (“GAL”) was appointed. D.C. and C.C. remained in

       Father’s care for the duration of the CHINS case, and the GAL reported that

       they were doing well in their placement. When I.S. regained consciousness in

       the hospital, he did not want to talk about the incident that caused him to be

       hospitalized; when he was released from Riley Hospital, he was placed with a

       paternal aunt, where he remained for the duration of the CHINS case. As part

       of the CHINS proceedings, Mother agreed to participate in random drug

       screens, home-based case management, home-based therapy, and a mental

       health evaluation.


[11]   On November 16, 2015, a fact-finding hearing was held on the CHINS petition.

       At the hearing, Father did not have custody of D.C. and C.C., but he had filed

       a motion to modify custody before the hearing. At the conclusion of the fact-

       finding hearing, the juvenile court issued its findings, conclusions, and order

       adjudicating the Children to be CHINS. A dispositional hearing was held on

       January 12, 2016. At this hearing, DCS recommended random drug screens for

       Father due to his testing positive for marijuana in the past; however, no other

       services were ordered for Father, and DCS had no safety concerns regarding the

       placement of D.C. and C.C. in Father’s care. As part of the dispositional order,

       the juvenile court ordered Mother to participate in home-based case

       management, home-based therapy, psychological evaluation, and to follow up

       on all recommendations. D.C. and C.C. were to remain in the care of Father,

       and I.S. was ordered to remain in relative care. Father and Mother now appeal.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1602-JC-208 | November 7, 2016   Page 7 of 20
                                      Discussion and Decision

                                 I. Sufficiency of the Evidence
[12]   When a juvenile court’s order contains specific findings of fact and conclusions

       thereon, we engage in a two-tiered review. In re A.G., 6 N.E.3d 952, 957 (Ind.

       Ct. App. 2014) (citing In re T.S., 906 N.E.2d 801, 804 (Ind. 2009)). First, we

       determine whether the evidence supports the findings, and then, we determine

       whether the findings support the judgment. Id. Findings are clearly erroneous

       when there are no facts or inferences drawn therefrom that support them. Id. A

       judgment is clearly erroneous if the findings do not support the juvenile court’s

       conclusions or the conclusions do not support the resulting judgment. Id. We

       reverse only upon a showing that the decision of the juvenile court was clearly

       erroneous. In re K.D., 962 N.E.2d 1249, 1253 (Ind. 2012).


[13]   When determining whether sufficient evidence exists in support of a CHINS

       determination, we consider only the evidence most favorable to the judgment

       and the reasonable inferences therefrom. In re S.D., 2 N.E.3d 1283, 1287 (Ind.

       2014). This court will not reweigh the evidence or reassess the credibility of the

       witnesses. Id. at 1286.


[14]   DCS had the burden of proving by a preponderance of the evidence that the

       Children were CHINS. Ind. Code § 31-34-12-3. Indiana Code sections 31-34-

       1-1 through 11 specify the elements of the CHINS definition that the State must

       prove:

                (1) the child is under the age of 18;

       Court of Appeals of Indiana | Memorandum Decision 49A05-1602-JC-208 | November 7, 2016   Page 8 of 20
        (2) one or more particular set or sets of circumstances set forth in
        the statute exists; and


        (3) the care, treatment, or rehabilitation needed to address those
        circumstances is unlikely to be provided or accepted without the
        coercive intervention of the court.


In re N.E., 919 N.E.2d 102, 105 (Ind. 2010). Here, the juvenile court

adjudicated the Children to be CHINS pursuant to Indiana Code section 31-34-

1-1, which provides:


        A child is a child in need of services if before the child becomes
        eighteen (18) years of age:


        (1) the child’s physical or mental condition is seriously impaired
        or seriously endangered as a result of the inability, refusal, or
        neglect of the child’s parent, guardian, or custodian to supply the
        child with necessary food, clothing, shelter, medical care,
        education, or supervision; and


        (2) the child needs care, treatment, or rehabilitation that:


        (A) the child is not receiving; and


        (B) is unlikely to be provided or accepted without the coercive
        intervention of the court.


Therefore, this statute requires “three basic elements: that the parent’s actions

or inactions have seriously endangered the child, that the child’s needs are

unmet, and . . . that those needs are unlikely to be met without State coercion.”

In re S.D., 2 N.E.3d at 1287.

Court of Appeals of Indiana | Memorandum Decision 49A05-1602-JC-208 | November 7, 2016   Page 9 of 20
[15]   In the present case, Father and Mother argue that the juvenile court’s order

       adjudicating the Children as CHINS was clearly erroneous and was not

       supported by sufficient evidence. Specifically, Father and Mother challenge

       several of the juvenile court’s findings, arguing that the evidence did not

       support those findings. However, there are also several findings that Father and

       Mother do not challenge. To the extent Father and Mother do not challenge

       certain of the juvenile court’s findings of fact, these unchallenged facts stand as

       proven. See In re B.R., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007) (failure to

       challenge findings by trial court resulted in waiver of argument that findings

       were clearly erroneous), trans. denied.


[16]   Both Father and Mother challenge Finding 6, which stated:

               In July of 2015, [Mother] left the children in the care of
               [Grandmother] while she went out of state to stay with [T.S.].
               Despite having knowledge that [Grandmother] has a diagnosis of
               paranoid schizophrenia, has multiple health issues, and is at
               times unable to care for herself, [Mother] left the children in the
               care of [Grandmother] for six days.


       Appellant’s App. at 124.2


[17]   Although Mother acknowledges that a DCS employee testified that Mother told

       her that Grandmother is unable to care for herself sometimes, Mother contends




       2
        Father and Mother filed separate appendices. Unless otherwise notes, we cite to Father’s appendix merely
       as Appellant’s Appendix.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1602-JC-208 | November 7, 2016       Page 10 of 20
       that the “intended inference that [Mother] was neglectful in leaving” the

       Children in Grandmother’s care was not supported by the record because the

       evidence did not “reflect the extent of [Grandmother’s] being ‘unable to care for

       herself,’” what Grandmother does in those situations, and whether

       Grandmother “was in such a state when [Mother] went to Kentucky.”

       Appellant Mother’s Br. at 17. Initially, we find that Mother’s argument that there

       was insufficient evidence to support this finding is merely a request for this

       court to reweigh the evidence because Mother concedes that FCM Hoff testified

       that Mother had told her about Grandmother’s health issues and inability to

       take care of herself. Id. (citing Tr. at 53). Thus, the record supports the finding.

       Additionally, Mother claims that the finding shows that the juvenile court

       found her neglectful. However, the finding does not actually state that Mother

       was neglectful; it states that Mother left the Children in Grandmother’s care for

       six days, knowing of Grandmother’s mental and physical health issues. Mother

       also argues that the evidence did not support the finding because Grandmother

       did not live in the home with the Children; however, the evidence established

       that Grandmother stayed at Mother’s home with the Children while Mother

       was in Kentucky. Tr. at 27.


[18]   Both Mother and Father assert that the evidence did not support Finding 6

       because Mother left the Children in the care of both Grandmother and Aunt.

       Although Mother did testify that she left the Children in Aunt’s care, tr. at 27,

       the trial court was not required to believe that testimony. FCM Hoff testified

       that Mother told her only that she left the Children with Grandmother and did


       Court of Appeals of Indiana | Memorandum Decision 49A05-1602-JC-208 | November 7, 2016   Page 11 of 20
       not mention Aunt. Id. at 53. We will not reweigh the evidence or reassess the

       credibility of the witnesses. In re S.D., 2 N.E.3d at 1286. The evidence

       supported Finding 6.


[19]   Mother next challenges a portion of Finding 7, which stated in pertinent part:

       “Following [Mother’s] return to the state, [I.S.] was in good health for

       approximately one and a half weeks.” Appellant’s App. at 124. Mother argues

       that the evidence did not “quantitatively” support this finding. Appellant

       Mother’s Br. at 18. However, Mother testified at the fact-finding hearing that she

       had been home “for maybe a week and a half” before I.S. was taken to the

       hospital, and she described his health as “good” during that period of time. Tr.

       at 30. Therefore, the evidence supported Finding 7.


[20]   Mother also takes issue with Finding 9 and contends it was not supported by

       sufficient evidence. Finding 9 stated, “During the DCS assessment of the

       children, the DCS assessment worker had concerns that [I.S.] did not feel safe

       in the home of his mother.” Appellant’s App. at 124. Mother asserts that this

       finding “is an apparent reference to . . . testimony from the DCS assessment

       worker[] regarding her observation of the forensic interview of I.S.” and that the

       juvenile court was speculating in making the finding because an inference

       cannot be made that I.S. felt unsafe from the testimony of FCM Hoff. Appellant

       Mother’s Br. at 18. Contrary to Mother’s contention, the juvenile court was not

       making a finding that I.S. actually felt unsafe in Mother’s home in Finding 9;

       instead, the juvenile court was merely making the finding that FCM Hoff had

       such concerns. During her testimony at the fact-finding hearing, FCM Hoff

       Court of Appeals of Indiana | Memorandum Decision 49A05-1602-JC-208 | November 7, 2016   Page 12 of 20
       stated that she observed I.S. “lay his head down on the table” during the

       forensic interview, and based on this observation, she was concerned that I.S.

       did not feel safe in Mother’s care. Id. at 62-63. Therefore, Finding 9 was

       supported by sufficient evidence.


[21]   Mother next claims that Finding 10 was unclear. Finding 10 stated, “[Mother]

       has no knowledge of the cause of [I.S.’s] injury and did not know the nature of

       his follow-up care on the date of the fact-finding.” Appellant’s App. at 124.

       Mother concedes that she admitted she was not aware of what caused I.S.’s

       injury, tr. at 19, but contends that there is no inference to be made from the fact

       that Mother did not know how the injury occurred other than the injury was

       “non-accidental.” Tr. at 110. Mother further argues that there is no apparent

       inference given as to the language of Finding 10 stating that she did not know

       the nature of I.S.’s follow-up care. She states that it is logical that she would

       not know the nature of I.S.’s care at the fact-finding hearing since I.S. had not

       been in her care for nearly three months at that time.


[22]   As to the first part of Finding 10, Mother concedes, and the evidence at the fact-

       finding hearing showed, that Mother testified that she had no knowledge of the

       cause of I.S.’s injury. Appellant Mother’s Br. at 19; Tr. at 19. As to the second

       portion of Finding 10 concerning Mother’s knowledge of the follow-up care of

       I.S., Mother testified that she knew very little about I.S.’s injuries, the treatment

       he received in the hospital, and what care he needed once he left the hospital.

       Id. at 12-13, 15-16, 94-95, 123. Although Mother asserts that it is not surprising

       that she did not know the nature of I.S.’s follow-up care at the fact-finding since

       Court of Appeals of Indiana | Memorandum Decision 49A05-1602-JC-208 | November 7, 2016   Page 13 of 20
       I.S. had been out of her care for almost three months at that time, the evidence

       shows that she knew hardly anything about I.S.’s condition and care he needed

       at the time he was in the hospital and that she did not wish to learn about his

       follow-up care, choosing not to attend the training offered by Riley Hospital.

       Id. at 94-95. The evidence supported Finding 10.


[23]   Father argues that the evidence did not support Finding 11, which stated,

       “[Father] is not currently the custodial parent of [D.C.] and [C.C.] and did not

       regularly support the children prior to the filing of the action.” Appellant’s App.

       at 124. Father contends that the evidence did not support Finding 11 because

       there was no evidence that he was ever ordered to pay support to Mother for

       D.C. and C.C. However, the juvenile court’s finding did not state anything

       about Father having been ordered to pay support to Mother. As Father

       concedes, Mother testified at the fact-finding hearing that Father did not “pay

       child support or provide financial support” to her prior to D.C. and C.C. being

       placed with him. Tr. at 6. Father also asserts that, although he did not provide

       money directly to Mother, he supported D.C. and C.C. in other ways. Father

       specifically points to testimony by a DCS case worker that Father had regular

       contact with D.C. and C.C. and they had a bedroom at his house. Id. at 101.

       However, having regular contact does not establish that Father was “regularly

       support[ing] the [C]hildren prior to the filing of the [CHINS] action.” See

       Appellant’s App. at 124. The evidence supported Finding 11.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1602-JC-208 | November 7, 2016   Page 14 of 20
[24]   Father next claims that the trial court’s conclusions were not supported by the

       evidence or the findings. He specifically argues that the findings did not

       support the juvenile court’s Conclusion 12, which stated:


               [D.C.], [C.C.], and [I.S.]’s physical or mental condition is
               seriously impaired or seriously endangered as a result of the
               inability, refusal, or neglect of the child’s parent, guardian, or
               custodian to supply the child with necessary food, clothing,
               shelter, medical care, education, or supervision. Despite having
               knowledge that [Grandmother] is unable to fully care for herself,
               [Mother] left the children for nearly one week with
               [Grandmother].


       Appellant’s App. at 124-25. Father contends that the evidence presented

       indicated that the Children were provided food, clothing, shelter, medical care,

       education, and supervision by both Mother and Father. He also asserts that the

       evidence showed that Mother left the Children in the care of Grandmother and

       Aunt while she went out of town and that Grandmother was fine and taking her

       medications.


[25]   In the present case, the evidence showed that I.S. suffered a serious injury that

       was deemed non-accidental while he was in the care and custody of Mother.

       Mother claimed to have no knowledge of how the injury occurred and had no

       basic understanding of what I.S.’s injuries were and what his medical needs

       entailed. Mother was also the custodial parent of D.C. and C.C. as well as I.S.

       She exhibited anger issues and admitted to marijuana use. Additionally, the

       evidence presented at the fact-finding hearing established that Mother left the

       Children in Grandmother’s care when Mother left town for six days and that

       Court of Appeals of Indiana | Memorandum Decision 49A05-1602-JC-208 | November 7, 2016   Page 15 of 20
       Grandmother suffered from various mental and physical health issues and had

       trouble taking care of herself at times. Based on this evidence, the juvenile

       court could reasonably infer that the Children were not safe in Mother’s care.

       Conclusion 12 was not clearly erroneous.


[26]   Father also argues that the findings did not support the juvenile court’s

       Conclusion 14, which stated: “[D.C.], [C.C.], and [I.S.] need care, treatment,

       or rehabilitation that they are not receiving and are unlikely to be provided or

       accepted without the coercive intervention of the court.” Id. at 125. He

       contends that evidence did not support this conclusion because neither D.C.

       and C.C. nor he required services through DCS as a part of the CHINS

       proceedings. Father also asserts that there was no evidence that, if required, he

       would have refused services, therefore, no coercion by the juvenile court was

       necessary.


[27]   “The purpose of the CHINS adjudication is to ‘protect the children, not punish

       parents.’” In re K.D., 962 N.E.2d at 1255. “The process of the CHINS

       proceeding focuses on ‘the best interests of the child, rather than guilt or

       innocence as in a criminal proceeding.’” Id. There are many situations in

       which a child may be adjudicated a CHINS, including: through no fault of the

       parent, such as a missing child, or a child endangering his own health; when

       only one parent may be responsible as when physical abuse of a child occurs at

       the hands of only one parent; or based on both parents’ behavior, which is

       frequent in neglect circumstances. Id.



       Court of Appeals of Indiana | Memorandum Decision 49A05-1602-JC-208 | November 7, 2016   Page 16 of 20
[28]   CHINS statutes do not require that a court wait until a tragedy occurs to

       intervene. Roark v. Roark, 551 N.E.2d 865, 871 (Ind. Ct. App. 1990). Once the

       juvenile court concludes that a parent’s action or omissions have created a

       CHINS condition the court may infer that such actions and condition would

       continue in the absence of court intervention. In re M.R., 452 N.E.2d 1085,

       1089 (Ind. Ct. App. 1983) (“Having concluded that Mother’s actions were

       detrimental to her children’s well-being, the trial court was entitled to believe

       that such conduct would continue in the absence of court intervention.”).


[29]   Father is correct in his contention that DCS did not order him or D.C. and C.C.

       to participate in services. However, when D.C. and C.C. were removed from

       Mother’s custody and placed with Father, they were placed with him on a trial

       home visit because Father did not have custody of D.C. and C.C. Appellant’s

       App. at 34. Therefore, the juvenile court’s intervention was necessary to

       facilitate the trial home visit placement of D.C. and C.C. Without the juvenile

       court’s intervention, D.C. and C.C. would have been returned to Mother’s

       custody because Father did not have custody of them. Although Father had

       filed a motion to modify custody of D.C. and C.C. at the time of the fact-

       finding hearing, DCS asserts that, in order for the juvenile court to modify

       custody, it first had to adjudicate D.C. and C.C. as CHINS. Under Indiana

       Code section 31-30-1-13, a juvenile court may modify custody for a child who is

       the subject of a CHINS proceeding, and an order modifying custody survives

       the termination of the CHINS proceeding. Ind. Code § 31-30-1-13(a), (d).

       However, in order to modify custody, the juvenile court must have jurisdiction


       Court of Appeals of Indiana | Memorandum Decision 49A05-1602-JC-208 | November 7, 2016   Page 17 of 20
       over the child, which means the juvenile court must have determined the child

       to be a CHINS and continued to a dispositional hearing. The dispositional

       hearing is where the juvenile court finally determines the rights of the parties.

       M.K. v. Ind. Dep’t of Child Servs., 964 N.E.2d 240, 244 (Ind. Ct. App. 2012).

       Therefore, the juvenile court did not err in waiting to rule on Father’s motion to

       modify custody until after the CHINS adjudication and disposition. We

       conclude that the evidence supported Finding 14. The juvenile court’s

       conclusion that the coercive intervention of the court was necessary was not

       clearly erroneous.


                                   II. Inappropriate Detention
[30]   Under Indiana Code section 31-34-5-3,

               (a) The juvenile court shall release the child to the child’s parent,
               guardian, or custodian. However, the court may order the child
               detained if the court makes written findings of fact upon the
               record of probable cause to believe that the child is a child in
               need of services and that:


               (1) detention is necessary to protect the child; . . . .


       Ind. Code § 31-34-5-3(a)(1). Father argues that the juvenile court erred when it

       ordered and continued the detention of D.C. and C.C. throughout the CHINS

       proceedings. He asserts that, in each of the orders for detention, the juvenile

       court stated that detention was being ordered for the protection of D.C. and

       C.C., but that the juvenile court did not state why D.C. and C.C. needed

       protection while in Father’s care. Father contends that the juvenile court

       Court of Appeals of Indiana | Memorandum Decision 49A05-1602-JC-208 | November 7, 2016   Page 18 of 20
       unnecessarily detained D.C. and C.C. in violation of the Indiana Code and his

       constitutional rights.


[31]   Initially, we note that Father fails to cite to any portion of the record where he

       raised this issue with the juvenile court or objected to the continued detention of

       D.C. and C.C. During the CHINS proceedings, Father never objected to the

       detention order or to the lack of findings to support such detention. Issues not

       raised at the trial court are waived on appeal. In re B.R., 875 N.E.2d at 373

       (citing Cavens v. Zaberdac, 849 N.E.2d 526, 533 (Ind. 2006)). “In order to

       properly preserve an issue on appeal, a party must, at a minimum, ‘show that it

       gave the trial court a bona fide opportunity to pass upon the merits of the claim

       before seeking an opinion on appeal.’” Cavens, 849 N.E.2d at 533 (quoting

       Endres v. Ind. State Police, 809 N.E.2d 320, 322 (Ind. 2004)). We, therefore, find

       this issue to have been waived on appeal.


[32]   Waiver notwithstanding, we will address Father’s argument. Although Father

       contends that the juvenile court’s order of detention deprived him the “right to

       establish a home and to parent both of his children,” the evidence shows, and

       Father concedes, that D.C. and C.C. have remained in his care and physical

       custody throughout the CHINS proceedings. Appellant Father’s Br. at 27.

       Father has not pointed to any instance in the record where the juvenile court’s

       order interfered with his parenting of D.C. and C.C. Therefore, he has not

       shown that he was harmed by the juvenile court’s detention orders.


[33]   Affirmed.


       Court of Appeals of Indiana | Memorandum Decision 49A05-1602-JC-208 | November 7, 2016   Page 19 of 20
May, J., and Crone, J., concur.




Court of Appeals of Indiana | Memorandum Decision 49A05-1602-JC-208 | November 7, 2016   Page 20 of 20